Exhibit 10.6

EXECUTED VERSION

AMENDMENT NO. 1 TO WARRANT TO PURCHASE

SHARES OF COMMON STOCK

OF

AMERICAN APPAREL, INC.

No. W-A-11-3, originally issued July 7, 2011 to purchase 1,445,382 shares

AMENDMENT NO. 1 (this “Amendment”), dated March 13, 2012, to the Warrant to
Purchase Shares of Common Stock of American Apparel, Inc., dated July 7, 2011,
No. W-A-11-3 (the Warrant”), issued by American Apparel, Inc., a Delaware
corporation (together with its successors and assigns, the “Issuer”), to
Lion/Hollywood L.L.C. (“Lion”).

WHEREAS, the Issuer issued the Warrant on July 7, 2011, pursuant to that certain
Credit Agreement, dated as of March 13, 2009 (as amended, modified or waived
with the written consent of Lion, the “Credit Agreement”), among the Issuer,
certain subsidiaries of the Issuer as facility guarantors, Wilmington Trust FSB,
in its capacity as administrative agent and in its capacity as collateral agent
thereunder, Lion Capital (Americas) Inc., as a lender, and Lion, as a lender,
and the other lenders from time to time party thereto;

WHEREAS, on or about the date hereof, the Issuer, certain subsidiaries of the
Issuer as facility guarantors, Wilmington Trust FSB, in its capacity as
administrative agent and in its capacity as collateral agent thereunder, and the
lenders from time to time party thereto, are entering into a Seventh Amendment
to Credit Agreement under and to the Credit Agreement (the “Seventh Amendment”);
and

WHEREAS, in connection with the Seventh Amendment and in accordance with
Section 13 of the Warrant, the Issuer and Lion desire to amend the Warrant as
set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Amendment, the undersigned hereby agree as follows:

1. Amendments to Warrant. The Warrant is hereby amended as follows:

 

  (a) Section 1 of the Warrant and the reference to the expiration date in the
heading of the Warrant are each hereby amended by replacing the reference to
“February 18, 2018” with “February 18, 2022.”.

 

  (b) The Warrant is hereby amended to add a new Section 4(g)(ix), which reads
in its entirety as follows:

(ix) Violation of Financial Covenant. In the event the Issuer shall, during the
period from March 31, 2012 through and including December 31, 2015 (the “Warrant
Covenant Violation Period”), permit Consolidated EBITDA (as defined in, and
calculated and interpreted in accordance with, the Credit Agreement including,
without limitation, Section 1.03 of the Credit Agreement, which shall be
incorporated herein, mutatis



--------------------------------------------------------------------------------

mutandis) for any twelve consecutive Fiscal Month (as defined in the Credit
Agreement) period ending on any date set forth in Schedule A hereto to be less
than the amount set forth in Schedule A opposite such date (the occurrence of
such event, a “Warrant Covenant Violation”), the Warrant Price shall
automatically be reduced following the later to occur of such event and the
Effective Date by an amount equal to $0.25 (the “Reduction Amount”) provided
that there shall not be more than one price reduction made pursuant to this
Section 4(g)(ix) and such price adjustment shall occur upon the first Warrant
Covenant Violation. For the avoidance of doubt, the provisions of this
Section 4(g)(ix) shall remain in full force and effect for the entirety of the
Warrant Covenant Violation Period notwithstanding any modification of or
termination of the Credit Agreement. If the Credit Agreement shall not be in
effect at any time during the Warrant Covenant Violation Period, or if at any
time Lion ceases to be a lender under the Credit Agreement, the terms defined
herein by cross-reference to the Credit Agreement shall have the meaning
ascribed to them in the Credit Agreement as in effect on the date immediately
prior to the Credit Agreement ceasing to be in effect, or the date Lion ceased
to be a lender thereunder, as applicable.

If the Warrants are exercised prior to the Effective Date, and prior to such
exercise there has been a Warrant Covenant Violation, then upon such exercise
and in addition to the issuance of the Common Stock pursuant to the Warrants,
the Issuer shall pay to Lion in cash in immediately available funds an amount
equal to (x) the number of shares of Common Stock underlying the Warrant(s) in
respect of which the Warrant(s) are exercised (including shares cancelled in a
cashless exercise), multiplied by (y) the Reduction Amount.

 

  (c) The definition of “Other Lion Warrants” contained in Section 11 of the
Warrant is hereby amended and restated to read in its entirety as follows:

“Other Lion Warrants” means (i) the Warrant to Purchase 16,000,000 shares of
Common Stock of the Issuer, dated March 13, 2009, issued to Lion/Hollywood
L.L.C.; (ii) the Warrant to Purchase 759,809 shares of Common Stock of the
Issuer, dated March 24, 2011, issued to Lion/Hollywood L.L.C., (iii) the Warrant
to Purchase 3,063,101 shares of Common Stock of the Issuer, dated April 26,
2011, issued to Lion/Hollywood L.L.C., (iv) the Warrant to Purchase 337,733
shares of Common Stock of the Issuer, dated July 12, 2011, issued to
Lion/Hollywood L.L.C., and (v) any other warrants that have been or subsequently
may be issued to Lion/Hollywood L.L.C. or its Affiliates pursuant to the Credit
Amendment or otherwise, in each case of the foregoing clauses (i) through (v) as
such warrants have been and subsequently may be amended or otherwise modified
from time to time.

 

  (d) Section 11 of the Warrant is hereby amended to add a new definition as
follows:

“Seventh Amendment” means the Seventh Amendment, dated as of March 13, 2012,
under and to the Credit Agreement dated as of March 13, 2009, as it may be
amended, amended and restated, supplemented or otherwise modified from time to
time, among the Issuer, certain subsidiaries of the Issuer as facility
guarantors, Wilmington Trust FSB, in its capacity as administrative agent and in
its capacity as collateral agent thereunder, Lion Capital (Americas) Inc., as a
lender, and Lion/Hollywood L.L.C., as a lender, and the other lenders from time
to time party thereto.

 

2



--------------------------------------------------------------------------------

2. Requisite Stockholder Approval. If the Issuer determines, in consultation
with Lion, that the Requisite Stockholder Approval (as defined below) is
required, as promptly as reasonably practicable but no later than May 1, 2012
(unless Lion determines in its sole discretion to extend such period by
providing notice of extension in writing to the Issuer), (i) the Issuer shall
prepare the proxy statement to be sent to the stockholders of the Issuer in
connection with the Issuer Stockholders Meeting (as defined below) (such proxy
statement, as amended or supplemented, the “Proxy Statement”), and (ii) the
Issuer shall file the Proxy Statement with the U.S. Securities and Exchange
Commission (the “SEC”). The Issuer shall thereafter use its commercially
reasonable efforts to respond as promptly as practicable to any comments of the
SEC with respect to the Proxy Statement and to cause the Proxy Statement to be
mailed (or comply with the notice-only delivery procedures of the SEC) to the
stockholders of the Issuer as promptly as reasonably practicable after
(A) responding to any such comments to the satisfaction of the SEC and (B) if
required, the Proxy Statement is cleared by the SEC for delivery to the Issuer’s
stockholders. The Issuer shall promptly notify Lion upon the receipt of any
comments from the SEC or any request from the SEC for amendments or supplements
to the Proxy Statement, and shall provide Lion with copies of all correspondence
between the Issuer and its representatives on the one hand, and the SEC on the
other hand, with respect to any proposals or disclosure in the Proxy Statement
with respect to the matters in this Amendment or the transactions contemplated
hereby. Notwithstanding anything to the contrary stated above, prior to filing
or mailing the Proxy Statement (including any amendment or supplement to the
Proxy Statement) or responding to any comments of the SEC with respect thereto,
the Issuer shall provide Lion with a reasonable opportunity to review and
comment on such documents or responses. If, at any time prior to the Issuer
Stockholders Meeting, any information should be discovered by the Issuer which
should be set forth in an amendment or supplement to the Proxy Statement, as
applicable, so that the Proxy Statement shall not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading, the Issuer shall
promptly notify Lion, and to the extent required by applicable Law, an
appropriate amendment or supplement describing such information shall promptly
be filed with the SEC and disseminated by the Issuer to its stockholders, as
applicable.

The Issuer shall, as soon as practicable following the date that the Proxy
Statement is cleared by the SEC for delivery to the Issuer’s stockholders, mail
the Proxy Statement to the Issuer’s stockholders (or comply with the notice-only
delivery procedures of the SEC) and establish a record date for, duly call and
give notice of, the Issuer Stockholders Meeting, and the Issuer shall no later
than July 15, 2012 (or, in the event the Issuer Stockholders Meeting may not be
held by such date due to injunction or court order, or regulatory action that
makes holding the Issuer Stockholders Meeting illegal, such later date no later
than sixty (60) days following the lifting of such injunction or court order, or
regulatory action that makes holding the Issuer Stockholders Meeting illegal),
convene and hold a meeting of its stockholders (including any adjournment or
postponement thereof, the “Issuer Stockholders Meeting”) for purposes which
shall include obtaining the affirmative vote of the holders of Issuer’s common
stock representing a majority of the votes cast at the Issuer Stockholders
Meeting on the proposal to approve the Exercise Price Triggers if the Issuer
determines, in consultation with

 

3



--------------------------------------------------------------------------------

Lion, that such approval is necessary, for purposes of Section 713 of the NYSE
Amex Company Guide (the “Requisite Stockholder Approval”). The Issuer shall,
through its board of directors or any committee thereof, recommend to its
stockholders that the Requisite Stockholder Approval be given (the “Issuer Board
Recommendation”) and shall include the Issuer Board Recommendation in the Proxy
Statement and use reasonable best efforts to solicit from its stockholders
proxies in favor of the approval of this Agreement and the transactions
contemplated by this Agreement. The “Exercise Price Triggers” means the
adjustments to the “Warrant Price” contemplated by Section 4(g)(ix) of this
Warrant and the Other Lion Warrants. The date that such Requisite Stockholder
Approval for such Exercise Price Triggers is obtained shall be the “Effective
Date” hereunder.

3. Amendment and Waiver. Except as expressly set forth herein, this Amendment
shall not alter, modify, amend or in any way affect any of the terms,
obligations, covenants or agreements contained in the Warrant, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Any reference in any document to the Warrant shall mean the Warrant as
amended by this Amendment, and this Amendment and the Warrant shall be read
together and construed as a single instrument.

4. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York.

5. Modification and Severability. If, in any action before any court or agency
legally empowered to enforce any provision contained herein, any provision
hereof is found to be unenforceable, then such provision shall be deemed
modified to the extent necessary to make it enforceable by such court or agency.
If any such provision is not enforceable as set forth in the preceding sentence,
the unenforceability of such provision shall not affect the other provisions of
this Amendment, but this Amendment shall be construed as if such unenforceable
provision had never been contained herein.

6. Headings. The headings of the Sections of this Amendment are for convenience
of reference only and shall not, for any purpose, be deemed a part of this
Amendment.

[signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

AMERICAN APPAREL, INC. By:  

/s/ John Luttrell

Name:   John Luttrell Title:   Executive Vice President and Chief   Financial
Officer LION/HOLLYWOOD L.L.C. By:  

/s/ Jacob Capps

Name:   Jacob Capps Title:   President

[Signature Page to Amendment No. 1 to Warrant W-A-11-3]



--------------------------------------------------------------------------------

SCHEDULE A

 

Year

   Quarter   

Trailing 12 Month Period Ending

   Consolidated
EBITDA  

2012

   Q1    March 31, 2012      37,500,000       Q2    June 30, 2012     
44,000,000       Q3    September 30, 2012      50,500,000       Q4   
December 31, 2012      56,000,000   

2013

   Q1    March 31, 2013      60,500,000       Q2    June 30, 2013     
65,500,000       Q3    September 30, 2013      70,750,000       Q4   
December 31, 2013      73,000,000   

2014

   Q1    March 31, 2014      76,250,000       Q2    June 30, 2014     
81,750,000       Q3    September 30, 2014      87,250,000       Q4   
December 31, 2014      92,750,000   

2015

   Q1    March 31, 2015      98,250,000       Q2    June 30, 2015     
103,750,000       Q3    September 30, 2015      109,250,000       Q4   
December 31, 2015      115,000,000   